Citation Nr: 9911790	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-47 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for inactive peripheral 
corneal retinal scar of the right eye.

2.  Entitlement to service connection for dysfunction of the 
hands and shoulders, including loss of strength and 
arthritis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for left wrist 
disorder, including loss of strength and arthritis.

5.  Entitlement to service connection for arthritis of the 
left ankle.

6.  Entitlement to service connection for residuals of 
injuries to both knees, including arthritis.

7.  Entitlement to an increased rating for sleep apnea, 
currently rated as 50 percent disabling.
8.  Entitlement to an increased rating for spasmodic 
dysphonia, currently rated as 20 percent disabling.

9.  Entitlement to a compensable rating for residuals of 
tonsillectomy.

10.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

11.  Entitlement to a compensable rating for right wrist 
disability.

12.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to June 
1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 and November 1998 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).

We note that, in June 1997, this case was remanded by the 
Board for further development, which has been accomplished.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent medical evidence has been presented suggesting 
that the appellant's right eye scar, diagnosed as a 
peripheral chorioretinal scar, is probably congenital in 
nature, and no objective evidence has been submitted showing 
eye trauma in service.  Evidence has not been presented, nor 
has it been argued, that this condition was aggravated by 
service.

2.  Competent medical evidence has not been presented showing 
a disability of the hands.

3.  Competent medical evidence has not been presented showing 
sinusitis.
4.  Competent medical evidence has not been presented showing 
a disability of the left wrist, left ankle, or knees 
(including arthritis).

5.  The appellant's service-connected sleep apnea is 
currently manifested by restrictive breathing problems 
requiring use of breath assistance devise, absent medical 
findings for chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or evidence that a tracheostomy 
is required.

6.  The appellant's service-connected spasmodic dysphonia is 
currently manifested by complaints of difficulty speaking, 
with a very strained speech quality, and clinical findings 
for a significant supraglottic component to the voicing 
difficulties, but with 100 percent intelligible speech 
although labored at times with frequent pausing, which could 
be improved with speech therapy and treatment.

7.  No evidence has been presented showing residuals of 
tonsillectomy.

8.  The appellant's service-connected hypertension is 
currently manifested by diastolic pressure readings 
predominantly less than 110 and systolic pressure readings 
predominantly less than 200.


CONCLUSIONS OF LAW

1.  Peripheral chorioretinal scar of the right eye was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998).

2.  A well grounded claim for service connection for 
dysfunction of the hands including loss of strength and 
arthritis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  A well grounded claim for service connection for 
sinusitis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

4.  A well grounded claim for service connection for 
dysfunction of the left wrist including loss of strength and 
arthritis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

5.  A well grounded claim for service connection for left 
ankle disability to include arthritis has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

6.  A well grounded claim for service connection for 
disability of the knees has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

7.  The schedular criteria for a rating in excess of 50 
percent for obstructive sleep apnea are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 6847 (1998).

8.  The schedular criteria for a rating in excess of 20 
percent for spasmodic dysphonia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 8209 (1998).

9.  The schedular criteria for a compensable rating for 
residuals of tonsillectomy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4 
(1998).

10.  The schedular criteria for a rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for inactive 
peripheral corneal retinal scar of the right eye, dysfunction 
of the hands and shoulders, sinusitis, left wrist disorder 
with arthritis and loss of strength, arthritis of the left 
ankle, and residuals of injuries to both knee including 
arthritis.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Eye Disability

Review of the service medical records show that, in October 
1981, a scar on the right cornea was initially noted.  A 
corneal retinal scar of the right eye was also found on VA 
examination in May 1993.

In July 1997, a VA opthalomologic examination was conducted.  
Clinical findings reflect that vision was 20/25 in both eyes 
with myopic correction and that the visual fields were 
normal.  A peripheral chorioretinal scar was shown.  The 
examiner indicated in an addendum to the examination report 
dated August 1997 that the appellant had "a peripheral 
chorioretinal scar in the right eye which is probably 
congenital in nature."  He further indicated that "[t]here 
was no evidence of traumatic scarring in either eye."

There are certain principles relating to service connection.  
One such principle, set out at 38 C.F.R. § 3.303(c), provides 
that "Congenital or developmental defects....as such are not 
disease or injuries within the meaning of applicable 
legislation."  Therefore, in view of the evidence of record 
suggesting that the appellant's right eye scar is probably 
congenital in nature, and the absence of evidence in the 
record suggesting eye trauma in service, the Board finds that 
service connection is not warranted for a peripheral 
chorioretinal scar of the right eye as this is not a 
disability within the meaning of the applicable regulations.  
Furthermore, no evidence has been presented, nor has it been 
argued, that this condition was aggravated by service.

B.  Hand Dysfunction

Service medical records reflect that, in June 1976, the 
appellant was seen for complaints of a painful right hand, 
which began by history 3 weeks earlier.  He denied trauma.  
An x-ray study was negative.  The appellant was advised to 
take Aspirin, but declined.  No further treatment was 
recommended.  In November 1976, the appellant was evaluated 
for old trauma to right hand.  No clinical findings were 
reported.  In July 1983, the appellant was evaluated for 
right hand and wrist complaints.  An x-ray study was 
negative.  Clinical findings were positive for moderate 
discomfort and edema, but there was full range of motion.  
The assessment was strain.  No further treatment was shown.

Service medical records are negative for a disability of the 
hands.  The post service medical evidence of record is also 
negative for a disability of the hands.

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  We note that, as a 
layman, the appellant is not competent to offer opinions on 
medical diagnosis and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, lay 
assertions of medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

Therefore, absent competent evidence of any current hand 
disability, the Board finds that the claim for service 
connection for dysfunction of the hands is not well grounded.

C.  Sinusitis

Service medical records reflect that the appellant was seen 
on multiple occasions for sinus difficulties related to 
allergies, diagnosed as rhinitis.  Additionally, report of VA 
otolaryngology examination dated July 1997 reflects, by 
history, a long-standing problem with nasal obstruction, 
along with post nasal drainage.  The diagnosis was allergic 
rhinitis and severe nasal septal deviation.  It was noted 
that certain allergens may exacerbate the rhinitis.  An x-ray 
of the sinuses was contraindicated.

VA outpatient treatment reports of record show that the 
appellant was followed by the Allergy Clinic for allergic 
rhinitis.

The appellant seeks service connection for sinusitis.  
However, as indicated above, without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer supra at 225, and Rabideau supra. 
at 144.  While the appellant is competent to speak as to his 
nasal/upper respiratory symptoms, he is not competent to 
offer a medical diagnosis of those symptoms.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  As there is no medical 
diagnosis for sinusitis of record, the Board finds that claim 
for service connection for sinusitis is not well grounded.

D.  Left Wrist Disability

Service medical records reflect that, in February 1980, the 
appellant was seen for left wrist pain.  He complained that 
he could not put pressure on the wrist because it would give 
out.  He denied previous trauma.  The appellant was evaluated 
for possible left wrist fracture in October 1989.  At that 
time, he denied recent injury and an x-ray study was negative 
for evidence of fracture.  The impression was tendinitis of 
the left wrist and he was treated with a wrist brace.  In 
January 1990, left wrist symptoms were noted to have 
resolved.  Subsequent treatment notes are negative for 
sequelae.

In May 1993, a VA examination was conducted.  The appellant 
reported a history of right wrist fracture and the diagnosis 
was for an old fracture of right wrist.  However, an x-ray 
study in May 1993 was negative for evidence of fracture in 
either wrist.

Post service VA treatment records are negative for the 
presence of a left wrist disability.

The appellant seeks service connection for left wrist 
dysfunction, including loss of strength and arthritis.  
However, he has failed to present competent medical evidence 
of either a disability manifested by loss of strength or 
arthritis of the left wrist.  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer supra at 225, and Rabideau supra. 
at 144.  The appellant is not competent to offer opinions on 
medical diagnosis and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, lay 
assertions of medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra. at 365; 
Grottveitt supra at 93; Tirpak supra. at 611.

Therefore, in view of the above, the Board finds that claim 
for service connection for left wrist dysfunction is not well 
grounded.

E.  Left Ankle Disability

Service medical records reflect that, in August 1973, the 
appellant reported a "sore and swelled" ankle after he 
kicked a board.  An x-ray study was negative.  He was 
prescribed hot soaks and light duty.  It is unclear whether 
this was his right or left ankle.  In August 1981, the 
appellant was seen for having twisted his right ankle; he was 
assessed with sprain and the ankle was casted and he was 
given crutches.  There was no indication of prior left ankle 
injury or dysfunction.

In May 1993, a VA examination was conducted.  By history, the 
appellant injured his right ankle in service.  He did not 
report any history of left ankle injury or disability.  On VA 
general examination in July 1997, the appellant reported a 
history of arthritis in both ankles, and that he had a future 
consultation scheduled with an orthopedic physician.  No 
examination of the ankles was conducted.  The impression was 
arthritis of ankles (based on history alone).  On VA 
orthopedic examination in July 1997, the appellant reported a 
history of right ankle injury in service.  He did not report 
any history of left ankle injury or disability.  The examiner 
noted that, based on his review of the appellant's service 
medical records and VA treatment records, he could find no 
evidence of ankle fracture, right or left, although an x-ray 
study of the right ankle showed minor abnormality.  An x-ray 
study of the left ankle was not performed.  There is no x-ray 
evidence in the record showing arthritis of the left ankle.

Post service VA treatment reports of record are negative for 
complaints or findings for abnormal left ankle pathology.

The appellant seeks service connection for arthritis of the 
left ankle.  However, he has failed to present competent 
medical evidence showing arthritis or other left ankle 
disability.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer supra at 225, and Rabideau supra. at 
144.  The appellant is not competent to offer opinions on 
medical diagnosis and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, lay 
assertions of medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra. at 365; 
Grottveitt supra at 93; Tirpak supra. at 611.

Therefore, in view of the above, the Board finds that the 
claim for service connection for left ankle disability to 
include arthritis is not well grounded.
F.  Knee Disability

Service medical records reflect that, in October 1984, the 
appellant was seen for complaints of left knee pain and 
instability.  At that time, he denied locking, swelling, 
recent injury and problems with the right knee.  Examination 
was positive for bilateral subpatellar crepitus.  The 
assessment was bilateral chondromalacia and possible (but 
doubtful) torn medial meniscus.  In April 1985, the appellant 
reported that his left knee was becoming increasingly 
painful.  Examination in May 1985 was unremarkable except for 
patellar tenderness.  An x-ray study was normal.  The 
assessment was chondromalacia.  Exercise therapy was planned 
along with weight loss (the appellant was noted to be 
overweight).  In June 1985, he was reevaluated and the 
appellant reported no improvement.  The assessment was 
patellofemoral pain.  In July and September 1985, the 
appellant continued to be seen for chronic left knee pain.  
He was also seen for knee complaints in March, June 1986, and 
October 1986.  In October 1986, the appellant was seen for 
bilateral knee pain.  History of running 5 miles a day was 
noted.  The examiner indicated that the appellant had wear-
and-tear type injury of the joints from obesity.  In 
September 1990, the appellant reported that he had a long 
history of knee pain from performing a cardiac stress test.  
The consultation report noted that the appellant had 
previously been given a physical profile because of his 
knees, but no diagnosis was provided.  In October 1991, the 
appellant was seen for complaints of chronic knee pain.  
Clinical findings were unremarkable.  The impression was 
chronic knee pain. 

In May 1993, a VA examination was conducted.  The appellant, 
an obese 43 year old male, complained of pain in both knees 
when walking.  Clinical findings show that, when lying in the 
supine position, the appellant was able to raise both legs, 
raise the knees, and flex and extend both ankles without 
complaints.  The appellant reported painful knees on 
squatting, but there was no tenderness to touch, effusion or 
soft tissue swelling.  The diagnosis was possible arthritis 
of the knees.  An x-ray study was normal for both knees.

A disability of the knee, including arthritis and 
chondromalacia, was not found on the recent VA examination.  
Additionally, the VA treatment reports of record do not show 
a disability of the knees.

The appellant seeks service connection for disability of the 
knees.  While the appellant apparently had knee problems in 
service, diagnosed as chondromalacia, this condition is no 
longer shown by the post service medical evidence of record 
and the appellant has failed to present competent medical 
evidence showing any other current disability of the knees.

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
supra at 225, and Rabideau supra. at 144.  The appellant is 
not competent to offer opinions on medical diagnosis and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Moreover, lay assertions of medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
supra. at 365; Grottveitt supra at 93; Tirpak supra. at 611.

Absent evidence of current disability of the knees, the Board 
finds that a well grounded claim has not been presented for 
service connection for disability of the knees.

***

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statements of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claims of service connection.


II.  Claims for Increase

The appellant seeks an increased disability rating for 
obstructive sleep apnea, spasmodic dysphonia, residuals of 
tonsillectomy, hypertension, and right wrist disability.  In 
evaluating the appellant's request for increased ratings, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).
The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

A.  Obstructive Sleep Apnea

Service medical records show that the appellant experienced 
significant difficulty with obstructive sleep apnea.  The 
appellant underwent an uvulopatlatopharyngoplasty (UPPP) in 
1992.  However, sleep study post operatively in 1992 
documented major serial obstructive sleep apnea events, with 
the longest going 30 seconds and the lower oxyhemoglobin 
saturation being 61 percent.  This  showed normalization with 
the use of 12 centimeter water pressure of BIPAP.

VA outpatient treatment records dated July 1994 to November 
1997 show that the appellant was seen for sleep disorder.  In 
April 1996, the appellant reported that he was unable to use 
the BIPAP, except 1 to 2 hours a night, and that he was 
eating during the day to stay awake.  Treatments for sleep 
apnea, including tracheostomy were discussed.  The appellant 
indicated that he was reluctant to have further surgery 
because of the problems he experienced post UPPP.  It was 
noted that the appellant was working for the Sheriff's 
Department in Key West, Florida.  A July 1996 pulmonary 
function test revealed moderate ventilatory defect, no 
airflow limitation, suggestive over-inflation, normal 
transfer factor for carbon monoxide, mild hypoxemia of 
arterial blood gasses at rest, and chronic respiratory 
acidosis.

On VA examination in July 1997, the appellant reported that 
he could tolerate BIPAP for perhaps 1 to 2 hours a night, and 
only 1 to 2 nights a week.  The appellant reported 
significant daytime somnolence and essentially an inability 
to sleep though the night.  He further reported that his 
daytime job was in jeopardy secondary to his daytime 
somnolence.

On VA pulmonary examination in August 1997, the appellant 
complained of severe daytime sleepiness.  Pulmonary function 
testing did not show a significant obstructive pattern.  It 
was noted that a sleep study was necessary and that sleep 
apnea was severe and active.  The examiner indicated that the 
appellant required evaluation for tracheostomy.  A chest x-
ray was normal.

In September 1997, a sleep study was conducted at the Miami 
VA Medical Center.  The results were positive for severe 
obstructive sleep apnea.  It was noted that the appellant had 
60-80 events per hour of sleep with oxygen desaturation of 
less than 50 percent frequently during REM sleep, loud 
snoring, gasping, ECG findings for bradycardia-tachycardia, 
and very poor quality sleep.  His BIPAP treatment was 
modified to help relieve his obstructive difficulties.  
However, the option of tracheostomy if the treatment fails 
was strongly recommended.

By a rating decision dated October 1997, obstructive sleep 
apnea was rated at the 50 percent disability level under 
diagnostic code 6847 (Sleep Apnea Syndromes).  

A VA outpatient treatment note dated February 1998 reflects 
that the appellant was seen for follow-up of sleep apnea.  He 
complained of problems tolerating nasal BIPAP and was noted 
to use this treatment irregularly.  A humidifier was added to 
the BIPAP machine this day and the appellant was referred for 
a evaluation for possible tracheostomy treatment.  The 
appellant was advised to follow-up in 2 months.

The VA Schedule for Rating Disabilities provides a 100 
percent rating for sleep apnea (Obstructive, Central, Mixed) 
when there is objective evidence of chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
evidence that a tracheostomy is required.  A 50 percent 
rating is provided for sleep apnea which requires the use of 
a breathing assistance device such as continuous airway 
pressure (CPAP) machine.  38 C.F.R. § 3.97, Diagnostic Code 
6847 (1998).

The evidence of record well documents the appellant's severe 
sleep disorder and the adjunct difficulties with his BIPAP 
treatment.  Additionally, the recent medical evidence of 
record demonstrates that the appellant's treating physicians 
have undertaking efforts to evaluate the appellant for 
tracheostomy.  However, the evidence of record does not show 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or that a tracheostomy is required.  At this 
time, the appellant may continue to employ BIPAP treatment 
for sleep apnea although this is clearly difficult for the 
appellant to tolerate.  It is not shown that there is no 
alternative to a tracheostomy.

Therefore, having reviewed the appellant's description of his 
symptoms along with the medical findings of record, the Board 
finds that the schedular criteria for a 100 percent rating 
for sleep apnea are not met.  Again, we note that the Board 
is constrained by the regulatory framework, which requires 
evidence of chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or that a tracheostomy is 
required.  The Board notes that the provision of 38 C.F.R. 
§ 3.102 is not for application in this case as there is not 
an approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


B.  Spasmodic Dysphonia

The appellant underwent a UPPP in service resulting in some 
motor speech difficulties, diagnosed as spasmodic dysphonia.  
VA outpatient treatment records dated May 1994 to November 
1997 show that the appellant was followed for spasmodic 
dysphonia.  A speech pathology note dated July 1994 reflects 
that the appellant had 100 percent intelligible speech, 
although speech was labored at times, with frequent pausing.

On VA examination in July 1997, the appellant complained of 
increasing difficulty in his ability to speak.  This was 
characterized by a very strained quality to his speech, such 
that he feels that he is forcing his words out.  He has been 
seen on numerous occasions by VA ENT (Ear, Nose and Throat) 
physicians, as well as, by a speech pathologist, who 
diagnosed a hypofunctional speech disorder perhaps consistent 
with spasmodic dysphonia, but with a significant supraglottic 
component to the voicing.  On examination, the nasopharynx 
and oropharynx collapsed from above with the Mueller 
maneuver.  The larynx showed normal vocal folds with normal 
vocal fold mobility bilaterally.  There was hesitation and 
strain to the qualitative nature of the speech and voicing, 
but the vocal fold motion was not paradoxical nor was there 
evidence of cyst, polyp or other physical damage to the vocal 
folds.  A significant component of plica ventriculitis was 
not found.  The impression was hypofunction voice disorder, 
with speech qualitatively consistent with spasmodic 
dysphonia.  It was noted that more definite speech therapy 
could improve the condition and use of botulinum toxin 
injections.

By a rating decision dated October 1997, the appellant was 
rated for spasmodic dysphonia at the 20 percent disability 
level, apart from obstructive sleep apnea rated at the 50 
percent disability.  Spasmodic dysphonia was rated analogous 
to paralysis of the ninth (glossopharyngeal) cranial nerve 
under diagnostic code 8209.

The VA Schedule for Rating Disabilities provides a 30 percent 
rating for complete paralysis of the ninth (glossopharyngeal) 
cranial nerve, and 20 percent rating for incomplete, severe 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8209 (1998).  
A review of the appellant's complaints and the medical 
findings of record fails to show complete paralysis of the 
ninth cranial nerve, or clinical findings that substantially 
meet that criteria.  We observe that the appellant has 100 
percent intelligible speech although labored at times with 
frequent pausing, and that his condition could be improved 
with speech therapy and treatment according the medical 
evidence of record.  Therefore, the Board finds that the 
criteria for a 30 percent rating for spasmodic dysphonia are 
not met.  The Board notes that the provision of 38 C.F.R. 
§ 3.102 is not for application in this case as there is not 
an approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

C.  Residuals of Tonsillectomy

By a rating decision dated October 1997, the appellant was 
assigned a noncompensable rating for residuals of 
tonsillectomy.  A review of the evidence of record, including 
the appellant's own statements, fails to disclose any 
residuals of tonsillectomy.  Therefore, absent any residuals 
pertaining to tonsillectomy, there is no basis to evaluate 
entitlement to an increased rating.

D.  Hypertension

Service medical records reflect that the appellant was 
diagnosed with hypertension in July 1990.  In September 1990, 
hypertension was controlled.  The blood pressure reading was 
130/85.

In March 1993, a VA examination was conducted.  The appellant 
reported hypertension and use of antihypertensive medication.  
It was noted that an electrocardiogram was conducted in 
October 1992 and the diagnosis was possible inferior wall 
ischemia.  A blood pressure reading was 140/88.  The 
appellant was diagnosed with arterial hypertension.  On VA 
examination in May 1993, the appellant again reported 
treatment for hypertension in service and essential 
hypertension was diagnosed.

VA outpatient treatment records dated September 1993 to 
November 1997 reflect that an electrocardiogram (ECG) was 
performed in April 1994.  History of left arm pain with 
exertion was noted.  The ECG showed an abnormal T-wave 
inversion in the lateral leads, and possible lateral 
ischemia.  A chest x-ray dated April 1994 showed the heart to 
be of normal size.  Thallium treadmill testing revealed no 
segmental ischemia or infarction.  Blood pressure readings 
for this period ranged from 90-157/70-100.  In April 1996, 
the blood pressure reading was 140/90.

In July 1997, a VA examination was conducted.  By history, 
the appellant has hypertension, which he treated with Calan, 
Vasotec, and Maxzide.  A blood pressure reading was 140/80.  
The neck was supple.  There were no masses or bruits.  There 
were no murmurs or rubs on cardiac examination.  The lungs 
were clear to auscultation.  The impression was hypertension 
controlled on medication.

For hypertension, the VA Schedule for Rating Disabilities 
provides a 10 percent rating where the diastolic pressure 
reading is predominantly 100 or more, or the systolic 
pressure reading is predominantly 160 or more, or for history 
of diagnostic pressure 100 or more, or for an individual who 
requires continuous medication for control.  A 20 percent 
rating is provided where the diastolic pressure reading is 
predominantly 110 or more, or the systolic pressure reading 
is predominantly 200 or more.  A 40 percent rating is 
provided where the diastolic pressure reading is 
predominantly 120 or more, or the systolic pressure reading 
is predominantly 200.  A 60 percent rating is provided where 
the diastolic pressure reading is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

The evidence of record does not establish the presence of 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  Therefore, the Board 
finds the criteria for a rating in excess of 10 percent for 
hypertension are not met.  The Board notes that provision of 
38 C.F.R. § 3.102 is not for application in this case as 
there is not an approximate balance of the positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.

ORDER

Service connection for inactive peripheral corneal retinal 
(chorioretinal) scar of the right eye is denied.

Service connection for dysfunction of the hands and 
shoulders, including loss of strength and arthritis, is 
denied.

Service connection for sinusitis is denied.

Service connection for left wrist disorder, including loss of 
strength and arthritis, is denied.

Service connection for arthritis of the left ankle is denied.
Service connection for residuals of injuries to both knees, 
including arthritis, is denied.

An increased rating for sleep apnea, currently rated as 50 
percent disabling, is denied.

An increased rating for spasmodic dysphonia, currently rated 
as 20 percent disabling, is denied.

A compensable rating for tonsillitis is denied.

A increased rating for hypertension, currently rated as 10 
percent disabling, is denied.



REMAND

The issue of entitlement to service connection for "shoulder 
dysfunction" requires further evidentiary development.  To 
briefly review the background, we note that service medical 
records reflect that the appellant was seen in October 1986 
and March 1987 for complaints of shoulder pain, and that, in 
August 1987, he was diagnosed with bilateral shoulder 
impingement.  This disorder was again the diagnosis in 
October 1987.  On VA examination in March 1993, the appellant 
complained of pain in both shoulders, with an inability to 
raise his arms all the way up.  Examination revealed 0 to 130 
degrees of shoulder motion, limited because of complaints of 
pain on the outer aspect of both shoulders.  The diagnosis 
was possible arthritis of both shoulders, x-rays pending.  An 
x-ray study was normal.  On subsequent VA examination in July 
1997, the appellant complained that he was totally unable to 
do forward elevation or abduction above 90 degrees because of 
pain in his shoulders.  The examiner diagnosed arthritis of 
shoulders, but no corroborating x-ray study was conducted or, 
if a study was conducted, a copy of the x-ray report was not 
associated with the examination report.

In view of the conflicting medical findings, wherein the 
appellant has twice been diagnosed with arthritis of the 
shoulders to apparently explain his complaints of bilateral 
shoulder pain, but there is no x-ray evidence of arthritis, 
the Board believes that further medical development is 
necessary.  The appellant should again have his shoulders 
evaluated by the VA to determine the precise nature and 
diagnosis of his shoulder complaints and any abnormal medical 
findings.  Additionally, the examiner should indicate whether 
the appellant has impingement syndrome of either shoulder or 
other disability related to the in-service medical findings 
noted above. See Littke v. Derwinski, 1 Vet.App. 90 (1990) 
and Green v. Derwinski, 1 Vet.App. 121 (1990).

The appellant also seeks a compensable rating for right wrist 
disability, allegedly arising from a right wrist fracture in 
service.  Curiously, there is no evidence of a right wrist 
fracture in service and there is no x-ray evidence of record 
showing arthritis of the right wrist.  Moreover, a VA x-ray 
study of the wrists in May 1993 was negative for evidence of 
prior fracture.  In any case, the Board observes that the 
medical findings of record are inadequate for rating purposes 
and believes that a more thorough examination should be 
conducted.  This VA examination, as it concerns orthopedic 
disability, should contain an opinion concerning the effect 
of pain upon the appellant's functional abilities, as is 
required by 38 C.F.R. §§ 4.40, 4.45 (1998), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and address the rating criteria 
in relation to his symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).

The Board defers consideration of the issue of entitlement to 
a total rating based on individual unemployability an it is 
inextricably intertwined with resolution of the above issues.

In view of the above, this case is REMANDED for the following 
action:

1.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the appellant's shoulder 
complaints and his service-connected 
right wrist disability.  The claims 
folder must be reviewed prior to the 
examination along with a copy of this 
remand.  All appropriate tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  Specifically, for each shoulder 
and wrist, the examiner should fully 
describe the degree of limitation of 
motion.  Any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40.  It should be indicated  whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  Regarding 
the shoulders, the examiner should 
indicate whether the appellant has 
impingement syndrome of either shoulder 
or other disability (indicated by 
diagnosis) related to the in-service 
medical findings for impingement 
syndrome.
A complete rationale for all opinions 
expressed must be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





 

